GOSHORN, Judge.
Robert Hylleberg, Jr. appeals from the summary denial of his rule 3.850 motion. We find merit only in his contention that he is entitled to an evidentiary hearing on his claim that his trial counsel was ineffective for misadvising him that voluntary intoxication is not a defense to murder or kidnapping.
This court recently noted in Stevens v. State, 693 So.2d 144 (Fla. 5th DCA 1997) that voluntary intoxication is a defense to the specific intent crime of first-degree murder. See also State v. Bias, 653 So.2d 380 (Fla.1995); Gardner v. State, 480 So.2d 91 (Fla.1985). Voluntary intoxication is also a defense to kidnapping. See Sochor v. State, 619 So.2d 285 (Fla.1993); Worden v. State, 688 So.2d 958 (Fla. 4th DCA 1997).
Because the record does not refute Hylle-berg’s allegation, an evidentiary hearing is required on this issue.
REVERSED and REMANDED.
GRIFFIN, C.J., and THOMPSON, J., concur.